 Case 3:21-cv-00328-JPG Document 18 Filed 05/07/21 Page 1 of 1 Page ID #35




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CAMERON STINE,

                Plaintiff,

        v.                                                    Case No. 21-cv-328-JPG

 ASHLEY HOME STORES, LTD.,

                Defendant.

                                        JUDGMENT

       This matter having come before the Court and the Court having granted the plaintiff’s

motion for voluntary dismissal,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice and without costs.

DATED: May 7, 2021

                                            MARGARET M. ROBERTIE, Clerk of Court
                                            s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
